Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 16-39 are presented for examination.

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-39 are rejected under AIA  35 U.S.C. 103 as being un-patentable over Tamura (U.S. Patent Application publication No. 2016/0366151 A1) in view of Watte (U.S. Patent Application Publication No. 2014/0280522 A1).

As to claim 16, Tamura teaches a method for data management in a content management system comprising at least one server and one or more clients communicably connectable to the server (figure 1, par. 0022 lines 1-14), the server being configured to manage a plurality of mutable data objects and to enable the one or more clients to access data objects managed by the server (figure 1, par. 0021, server manages tokens (mutable objects), which help clients to access data managed by the server), the method comprising: receiving, by a first client of the one or more clients, first-type information indicative of result data of at least one data processing operation, including validation computation and/or indexing computation (pars. 009 & 0027 & table 1, client receives first token including validation computation), and a respective associated set of data objects (figures 6A-6B, par. 0031); storing, by the first client, result data of the at least one data processing operation in a memory (par. 0032 & table 2, stores data processing operation); receiving, by the first client, second-type information; and determining, at the first client and before using the result data of the at least one data processing operation stored in the memory, whether the respective result data is valid or not based on the first-type information and the second-type information (pars. 0009 & 0037-0039, determining the result data is valid or not based on tokens verification result).

Watte teaches a method for data management in a content management system comprising at least one server and one or more clients communicably connectable to the server (see abstract, figure 13, par. 0161), the method comprising: storing result data of the at least one data processing operation in a memory (figure 15, pars. 0204-0208, local cache stores data processing operation); receiving, by the first client, second-type information indicative of modification of at least one of the data objects (figure 14, pars. 0190-0193, client receives a massage indicating that invalid event or change entity); and determining, at the first client and before using the result data of the at least one data processing operation stored in the memory, whether the respective result data is valid or not based on the first-type information and the second-type information (figure 14, pars. 0185-0193, client receives invalidation notification or determines the result data is valid or not before using the result data).
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to incorporate the teaching of Watte as stated above with the method of Tamura for determining, before using the result data, whether the result data is valid or not based on the information received from server because it would have improved communication between client and server by providing efficient system when the data content is subject to frequent changes or updates.
As to claim 17, Tamura teaches that each of the at least one of a plurality of data processing operations, including validation computations and/or indexing computations, is associated with a respective set of the plurality of data objects and the respective result data being outputted by the respective data processing operation is indicative of a status of the respective set of data objects or a data object thereof (figure 6B, par. 0031, discloses the status of data objects and processing operations); and/or the method includes executing, by the server, at least one of a plurality of data processing operations, including validation computations and/or indexing computations, each data processing operation being associated with a respective set of the plurality of data objects and each data processing operation outputs respective result data indicative of a status of the respective set of data objects or a data object thereof (figures 3s, par. 0025, server executes validation process and outputs the status of data objects and processing operations).

As to claim 18, Watte teaches that determining whether the respective result data is valid includes determining whether the second-type information indicates that at least one of the data objects included in the set of data objects associated with the respective data processing operation as indicated in the first-type information was modified (pars. 0177 & 0179, second message indicates/specifics that previous information/data was modified).


As to claim 19, Watte teaches that requesting, by the first client, the server to re-execute at least one data processing operation if the associated result data, including result data stored in the memory at the first client, is determined to not be valid by the first client (figure 14, pars. 0190-0194, client re-requests new updated data).

As to claim 20, Watte teaches that transmitting, by the server, and/or receiving, by the first client, first-type information indicative of updated result data of the at least one re-executed data processing operation and/or updated information on the respective associated set of data objects; and determining, by the first client, whether the updated result data is valid or not based on a determination whether second-type information, which was received since the request to re-execute the at least one data processing operation, indicates that at least one of the data objects included in the set of data objects associated with the respective data processing operation was modified (pars. 0177 & 0179, figure 14, pars. 0185-0194).

As to claim 21, Watte teaches that at least one of the sets of data objects includes a single data object, and/or at least one of the sets of data objects includes plural data objects, including plural objects that are related to one or more documents (pars. 0165-0170, data objects are related to datatypes/documents).
 
As to claim 22, Watte teaches that receiving, by the first client from the server, second-type information as a stream of events of objects modifications in the system; and/or transmitting, by the server to the first client or to all of the one or more 

As to claim 23, Tamura teaches that executing, by the server, the at least one of the data processing operations is performed including: determining, by the server, upon or while executing the respective data processing operation, the data objects being used as input information for executing the respective data processing operation; and generating, by the server, the first-type information indicative of the result data of the respective data processing operation and the respective associated set of data objects including the data objects being used as input information for executing the respective data processing operation (pars. 0009, figure 1, pars. 0021, 0027, 0032, tables 1-2, server generates tokens related to the data objects for executing the data processing operations).
  
As to claim 24, Watte teaches that executing, by the server, the at least one of a plurality of data processing operations comprises determining, for each of the at least one of a plurality of data processing operations, a graphical representation to be displayed by the first client, the graphical representation being indicative of the current state of one or more data objects (figure 15, pars. 0201-0208, client display current status of data objects).
  
As to claim 25, Watte teaches that executing, by the server, the at least one of a plurality of data processing operations comprises determining, for each of the at least one of a plurality of data processing operations, whether the respective set of data objects complies with one or more criteria; and wherein the status of the respective set of data objects indicated in the respective result data is indicative of whether the respective set of data objects complies with the respective one or more criteria (pars. 0165-0176, data objects complies with criteria such as datatypes , access rights, age group).
  
As to claim 26, Watte teaches that respective result data of at least one of the data processing operations is different for different clients requesting the execution of the respective data processing operation; or respective result data of at least one of the data processing operations is independent on which client requested the execution of the respective data processing operation (pars. 0171-0172, each clients has independent/specific data processing operation).

As to claim 27, Watte teaches that determining, by the server, upon a request for second-type information, time information that comprises time stamps, digital timestamps, clock time and/or logical timestamps identifying the state of the plurality of data objects; requesting, by the first client, additional second-type information based on time information received with second-type received during another request, in particular another earlier and/or independent request; and determining, by the server, second-type information comprising the set of data object 
Note: It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to using time stamps, digital timestamps, clock time and/or logical timestamps to identifying the state of the data objects because it would have improved data update or data modification process during communication between client and server.

As to claim 28, Tamura teaches a method for data management in a content management system comprising at least one server and one or more clients communicably connectable to the server (figure 1, par. 0022 lines 1-14), the server being configured to manage a plurality of mutable data objects and to enable the one or more clients to access data objects managed by the server (figure 1, par. 0021, server manages tokens (mutable objects), which help clients to access data managed by the server), the method comprising: executing, by the server, at least one of a plurality of data processing operations, including validation computations and/or indexing computations, each data processing operation being associated with a respective set of the plurality of data objects and each data processing operation outputs respective result data indicative of a status of the respective set of data objects or a data object thereof (figure 1, par. 0021, figures 3A-3B, pars. 0025 & 0031, server generates tokens for validation process); transmitting, by the server to a first client of the one or more clients, first-type information indicative of result data of at least one 
However, Tamura does not teach that transmitting, by the server to the first client or to all of the one or more clients, second-type information indicative of modification of at least one of the data objects.
Watte teaches a method for data management in a content management system comprising at least one server and one or more clients communicably connectable to the server (see abstract, figure 13, par. 0161), the method comprising: transmitting, by the server to the first client or to all of the one or more clients, second-type information indicative of modification of at least one of the data objects (figure 14, pars. 0190-0193, server transmits a massage indicating that invalid event or change entity).
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to incorporate the teaching of Watte as stated above with the method of Tamura for determining, before using the result data, whether the result data is valid or not based on the information received from server because it would have improved communication between client and server by providing efficient system when the data content is subject to frequent changes or updates.

As to claims 29-37, they are also rejected for the same reasons set forth to rejecting claims 19-37 above, since claims 29-37 do not teach or define any new limitations than above rejected claims 1-6.

As to claim 38, it is also rejected for the same reasons set forth to rejecting claims 1-4 above, since claim 38 is merely an apparatus for the method of operations defined in the method claims 1-4, and claim 38 does not teach or define any new limitations than above rejected claims 1-4.

As to claim 39, it is also rejected for the same reasons set forth to rejecting claim 1 above, since claim 39 is merely a program product for the method of operations defined in the method claim 1, and claim 39 does not teach or define any new limitations than above rejected claim 1.

Additional Reference
The examiner as of general interest cites the following reference.
a. Sundarrajan et al, US Patent Application Publication No. 2007/0156966 A1.
 Reference teaches that the client cache and serve objects that frequently change or update by the server.




Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            February 08, 2021